Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert L. Funches appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Funches v. City of Petersburg, No. 3:13-cv-00819-HEH, 2014 WL 4384059 (E.D.Va. Sept. 4, 2014). We deny Funches’s motions to appoint counsel, amend his complaint, extend the filing deadline to file additional briefs, and for a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.